Citation Nr: 1235251	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial (compensable) rating for hypertension.   


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel







INTRODUCTION

The Veteran served on active duty from October 1980 to April 1987, November 1990 to April 1991, and February 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for hypertension, assigning a zero percent (noncompensable) initial disability rating.  The Veteran's appeal arises from the Veteran's disagreement with the initial rating assigned for service-connected hypertension.  

In March 2008, the Veteran requested a hearing before the Board, seated at the RO.  In an April 2011 Remand, the Board remanded the Veteran's claim to the RO so that the Veteran might be provided with the requested hearing.  In a September 2011 statement, the Veteran indicated that she was cancelling her request for a hearing before the Board.  Therefore, the Veteran's request for a hearing before the Board is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2011) (stating that a veteran may withdraw a hearing request at any time before the date of the hearing).  Subsequently, the RO returned the claims file to the Board for adjudication.  Therefore, the Board finds that the RO complied with the Board's April 2011 Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In July 2012, after the issuance of the March 2008 Statement of the Case and the March 2012 transfer of the physical claims file to the Board, additional evidence, in the form of additional VA treatment records, were added to VA's "Virtual VA" 
e-folder.  In March 2012, the Veteran submitted a written statement, waiving her right to have the Agency of Original Jurisdiction (AOJ) review the additional evidence.  




FINDING OF FACT

For the entire rating period under appeal, the Veteran's service-connected hypertension has not been manifested by diastolic pressure of predominantly 100 or more, or by systolic pressure of predominantly 160 or more; and, although the Veteran uses constant medication to treat the hypertension, she does not have a medical history of diastolic blood pressure that has been predominantly 100 or more.


CONCLUSION OF LAW

Criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this instance, a January 2006 VCAA notice letter satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  The January 2006 VCAA letter did not provide the information regarding the assignment of ratings and effective dates required by Dingess; however, since this decision denies service connection, the Veteran is not prejudiced by the failure to provide that further information.  That is, as the Board finds that service connection is not warranted for the claim for service connection at issue on this appeal, no rating or effective date will be assigned and any questions as to such an assignment are rendered moot.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with her claim; and the Board is not aware of any additional relevant evidence which is available but has not been obtained.
VA did not provide the Veteran with a VA medical examination to determine the severity of her hypertension disability; however, the Board finds that such an examination is not necessary in this matter.  As will be explained fully below, disability ratings for hypertension are assigned based on a review of the Veteran's blood pressure readings both historically and over the course of the rating period.  In order to qualify for a compensable (10 percent) disability rating for hypertension, the evidence of record must indicate diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more during the initial rating period.  Alternatively, VA may assign a a compensable (10 percent) disability rating for hypertension if the evidence indicates both that the Veteran's diastolic pressure historically was predominantly 100 or more, and that the Veteran's hypertension requires continual medication for control.  See 38 C.F.R. § 4.104.  

In this case, the Veteran does not claim and the multiple blood pressure readings contained in the treatment records for the entire initial rating period do not indicate either that the Veteran's diastolic pressure has been predominantly 100 or more, or that her systolic pressure has been predominantly 160 or more.  Moreover, although the evidence clearly indicates that she is prescribed medication to treat her hypertension, a review of her medical history does not show that the Veteran experienced diastolic blood pressure of predominantly 100 or more prior to going on medication.  Therefore, to remand for a VA medical examination would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board finds there is no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, as discussed below, the evidence does not establish that a compensable rating is warranted for the Veteran's service connected hypertension at any time during the course of her appeal, and staged ratings are therefore not for application.

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more; with systolic pressure predominantly 160 or more; or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned.  With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence, lay and medical, in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the observable symptoms and impairments associated with hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's hypertension because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

Higher Initial Rating for Hypertension

The Veteran contends that a compensable rating is warranted for her hypertension, arguing that she is required to be on medication for it.
 
However, for the following reasons, the Board concludes that the Veteran's hypertension does not meet the criteria for a compensable rating under Diagnostic Code 7101 at any time during the course of her appeal.  As noted above, a 10 percent rating is to be assigned for hypertension manifested by diastolic pressure of predominantly 100 or more; systolic pressure predominantly 160 or more; or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more.  

Private and VA treatment records show multiple blood pressure readings since the Veteran's discharge from service.  However, none of the blood pressure readings, has shown diastolic pressure of 100 or more, or systolic pressure of 160 or more; much less, predominantly diastolic pressure of 100 or more, or predominantly systolic pressure of 160 or more.  

As noted, it is not disputed that the Veteran's hypertension is controlled by medication.  However, medication alone does not merit a compensable rating.  Rather, it must be shown that in addition to the medication that the Veteran had a history of diastolic blood pressure predominantly 100 or more.  

The evidence regarding the Veteran's medical history prior to going on medication consists of service treatment records from the three separate periods during which the Veteran served over the course of three decades.  Of note, only the service treatment records from the Veteran's most recent period of service, specifically from February 2003 to September 2004, include blood pressure readings indicating diastolic pressure of 100 or more.  However, of the approximately 30 blood pressure readings taken over that particular period of service, approximately 10 blood pressure readings indicate diastolic blood pressure of 100 or more.  This ratio simply cannot be considered to be predominant.  Therefore, the criteria for a compensable schedular rating have not been met. 

The Board has reviewed the Veteran's lay statements, indicating her belief that her hypertension disability warrants a compensable rating.  For example, in March 2008, the Veteran stated that her doctors put her on medication after finding that her blood pressure was "high" without it.  However, there is no argument that the Veteran had, or even has, high blood pressure, as she is diagnosed with hypertension for exactly that reason.  The Board also acknowledges the fact that the Veteran's hypertension requires continuous medication for control; however, as noted, neither high blood pressure alone, nor blood pressure medication alone, is not sufficient for a compensable rating.  The fact remains that the Veteran's objectively noted blood pressure readings did not more nearly approximate those required for a compensable (10 percent) rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Thus, the Veteran's statements alone have not provided any reason to look past the objective medical evidence which clearly shows that she does not meet the criteria for a compensable rating for hypertension.  Because the preponderance of the evidence is against a compensable rating for the service-connected hypertension for the entire rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial rating for hypertension.  In exceptional cases, an extraschedular rating may be provided.  
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Regarding the Veteran's service-connected hypertension, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria (Diagnostic Code 7101, 38 C.F.R. § 4.104), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 7101 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire rating period on appeal, the Veteran's hypertension symptomatology has been manifested by diastolic pressure of less than 100 and systolic pressure of less than 160.  Moreover, the schedular rating criteria specifically contemplate a situation such as the Veteran's in which medication is required to control hypertension.  The Veteran has also failed to describe any side effects from the hypertension or medication that have not been contemplated by the schedular rating criteria.  As such, the schedular evaluations contemplate the Veteran's level of disability and hypertension symptomatology, and the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Moreover, although the Veteran has submitted evidence of her medical disability, and made a claim for the highest rating possible, the Veteran has not submitted evidence of unemployability, or claimed to be unemployable, as a result of the service-connected hypertension.  Indeed, the Veteran has been shown to be currently employed.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable rating for hypertension is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


